         Case 2:20-cv-01014-JB-KK Document 1-1 Filed 10/05/20 Page 1 of 21




                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF NEW MEXICO
In re:

LAS UVAS VALLEY DAIRIES,                                             Case No. 17-12356-t11

                Debtor.

  NOTICE OF APPEAL OF ORDER DENYING MOTION TO AMEND PROOF OF
 CLAIM AND APPLICATIONFOR PAYMENT OF ADMINISTRATIVE EXPENSES &
          OPINION THEREON, AND STATEMENT OF ELECTION

         Doña Ana County/the Doña Ana County Treasurer, by and through its attorneys, Moses,

Dunn, Farmer & Tuthill, P.C. (Shay Elizabeth Meagle), and hereby files its Notice of Appeal and

Statement of Election as follows:

Part 1: Identify the Appellant(s)

   1. Name of Appellant:      Doña Ana County Treasurer

   2. Position of appellant in the adversary proceeding or bankruptcy case that is the subject of
      this appeal:
           For appeals in an adversary proceeding.    For appeals in a bankruptcy case and
                                                      not in an adversary proceeding.
             Plaintiff
             Defendant                                      Debtor
             Other (describe) __________________      [x]   Creditor
                                                            Trustee
                                                            Other (describe) _________________

Part 2: Identify the subject of this appeal

   1. Describe the judgment, order, or decree appealed from:

         A. ORDER DENYING MOTION TO AMEND PROOF OF CLIM AND APPLICATION
            FOR PAYMENT OF ADMINISTRATIVE EXPENSES, Docket No. 597.
         B. OPINION, Docket No. 596.

         Copies of both The Order and Opinion are attached hereto.

   2. State the date on which the judgment, order, or decree was entered:

         September 18, 2020



Case 17-12356-t11         Doc 603   Filed 10/02/20    Entered 10/02/20 13:43:39 Page 1 of 3
       Case 2:20-cv-01014-JB-KK Document 1-1 Filed 10/05/20 Page 2 of 21




Part 3: Identify the other parties to the appeal

List the names of all parties to the judgment, order, or decree appealed from and the names,
addresses, and telephone numbers of their attorneys (attach additional pages if necessary):

   1. Party:                                 Attorney:
       Doña Ana County Treasurer             Fred Kennon
                                             Deputy County Attorney
                                             Doña Ana County
                                             845 N. Motel Blvd., Ste. 2-148, Box #17
                                             Las Cruces, NM 88007
                                             Telephone: (575) 525-5921
                                             Email: fredk@donaanacounty.org

   2. Party:                                 Attorneys:
       Robert Marcus,                        Paul M. Fish
       Successor Liquidating Trustee of      Modrall, Sperling, Roehl, Harris & Sisk, P.A.
       the Las Uvas Valley Dairies           500 Fourth St. NW, Ste. 1000
       Liquidating Trust                     PO Box 2168 (87103-2168)
                                             Albuquerque, NM 87102
                                             Telephone: (505) 848-1800
                                             Email:pmfish@modrall.com
                                             Kevin E. Morse
                                             Clark Hill PLC
                                             130 E. Randolph St., Ste. 3900
                                             Chicago, IL 60601
                                             Telephone: (312) 876-7140
                                             Email: kmorse@clarkhill.com

Part 4: Optional election to have appeal heard by District Court:

If a Bankruptcy Appellate Panel is available in this judicial district, the Bankruptcy Appellate
Panel will hear this appeal unless, pursuant to 28 U.S.C. § 158(c)(1), a party elects to have the
appeal heard by the United States District Court. If an appellant filing this notice wishes to have
the appeal heard by the United States District Court, check below. Do not check the box if the
appellant wishes the Bankruptcy Appellate Panel to hear the appeal.
       [X] Appellant(s) elect to have the appeal heard by the United States District Court rather
           than by the Bankruptcy Appellate Panel.




                                                2

Case 17-12356-t11       Doc 603     Filed 10/02/20       Entered 10/02/20 13:43:39 Page 2 of 3
       Case 2:20-cv-01014-JB-KK Document 1-1 Filed 10/05/20 Page 3 of 21




                                             Respectfully submitted,

                                             MOSES, DUNN, FARMER & TUTHILL, P.C.


                                         By: /s/ Shay Elizabeth Meagle_______________
                                             Shay Elizabeth Meagle
                                             PO Box 27047
                                             Albuquerque NM 87125-7047
                                             (505) 843-9440
                                             Email: shay@moseslaw.com
                                             Attorneys for Appellant, Doña Ana County Treasurer



                                CERTIFICATE OF SERVICE

       I hereby certify that on October 2, 2020 the foregoing was electronically filed with the
Court using the CM/ECF system, which will cause notification and a true and correct copy of the
foregoing to be sent to all parties of interest and/or counsel participating in the CM/ECF system,
including:

       Counsel for Robert Marcus, Successor Liquidating Trustee of the
                                   Las Uvas Valley Dairies Liquidating Trust:

               Paul M. Fish                                 Kevin E. Morse
               pmfish@modrall.com                           kmorse@clarkhill.com

       Counsel for Dona Ana County Treasurer:

               Fred Kennon
               fredk@donaanacounty.org

                                             MOSES, DUNN, FARMER & TUTHILL, P.C.

                                             By: /s/ Shay E. Meagle
                                                     Shay E. Meagle




                                                3

Case 17-12356-t11       Doc 603     Filed 10/02/20     Entered 10/02/20 13:43:39 Page 3 of 3
          Case 2:20-cv-01014-JB-KK Document 1-1 Filed 10/05/20 Page 4 of 21




                          UNITED STATES BANKRUPTCY COURT

                                 DISTRICT OF NEW MEXICO

 In re:

 LAS UVAS VALLEY DAIRIES,                                              Case No. 17-12356-t11

          Debtor.

  ORDER DENYING MOTION TO AMEND PROOF OF CLAIM AND APPLICATION
             FOR PAYMENT OF ADMINISTRATIVE EXPENSES

          This matter is before the Court on Doña Ana County’s Motion to Amend Proof of Claim

 and Application for Payment of Administrative Expenses, filed June 12, 2020, doc. 586 (the

 “Motion/Application”). For the reasons set out in the opinion entered herewith, the Court finds

 that the Motion/Application is not well taken and should be denied.

          IT IS THEREFORE ORDERED that the Motion/Application is denied.




                                                     ____________________________________
                                                     Hon. David T. Thuma
                                                     United States Bankruptcy Judge

 Entered: September 18, 2020

 Copies to: counsel of record




Case
 Case17-12356-t11
      17-12356-t11 Doc
                    Doc603-1
                        597 Filed
                             Filed09/18/20
                                   10/02/20 Entered
                                             Entered09/18/20
                                                     10/02/2015:26:32
                                                              13:43:39Page
                                                                       Page11ofof13
                Case 2:20-cv-01014-JB-KK Document 1-1 Filed 10/05/20 Page 5 of 21

                                                      Notice Recipients
District/Off: 1084−1                       User: admin                             Date Created: 9/18/2020
Case: 17−12356−t11                         Form ID: pdfor1                         Total: 68


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
fa          Alan Myers
op          Jonathan W. Joy
                                                                                                             TOTAL: 2

Recipients of Notice of Electronic Filing:
ust         United States Trustee            ustpregion20.aq.ecf@usdoj.gov
cr          Edwin J Rambuski              edwin@rambuskilaw.com
aty         Alice Nystel Page           Alice.N.Page@usdoj.gov
aty         Bonnie P. Bassan           bonniebassan@askewmazelfirm.com
aty         Bryan W Thomason               bthomason@thomasonlaw.net
aty         Charles R. Hughson             crhughso@rodey.com
aty         Christopher M Gatton             chris@giddenslaw.com
aty         Christopher S. Naveja             christopher.naveja@saul.com
aty         Clifford C Gramer, Jr            cliffordgramerlaw@gmail.com
aty         Daniel A. White          dwhite@askewwhite.com
aty         Daniel J Behles         dbehles@askewwhite.com
aty         David A Grammer, III              david@grammerlawoffices.com
aty         David P Lutz         dplutz@qwestoffice.net
aty         Dax D. Voss          dvoss@lubbocklawfirm.com
aty         Douglas R Vadnais             drv@modrall.com
aty         Edward Alexander Mazel                ed@lawmazel.com
aty         Fred Kennon          fredk@donaanacounty.org
aty         Gary A. Barnes          gbarnes@bakerdonelson.com
aty         George D Giddens, Jr             dave@giddenslaw.com
aty         George M Moore             gmoore@askewwhite.com
aty         Gerald R Velarde           velardepc@hotmail.com
aty         Jacqueline Ortiz         jortiz@askewmazelfirm.com
aty         James A Askew            jaskew@askewwhite.com
aty         James A Roggow             jaroggow@qwestoffice.net
aty         James C Jacobsen            jjacobsen@nmag.gov
aty         Jeff W Actkinson           jeffactkinson@amaonline.com
aty         Joel Alan Gaffney           jgaffney@nmbankruptcy.com
aty         Kevin Harvey Morse              kmorse@clarkhill.com
aty         Leonard K Martinez−Metzgar                leonard.martinez−metzgar@usdoj.gov
aty         Michael K Daniels             mike@mdanielslaw.com
aty         Nancy Long          email@longkomer.com
aty         Paul M Fish         pmfish@modrall.com
aty         R Trey Arvizu, III          trey@arvizulaw.com
aty         Rodney L Schlagel             rlschlagel@btblaw.com
aty         Scott Kent Brown, II            sbrown@lrrc.com
aty         Spencer Lewis Edelman               sle@modrall.com
aty         Stephen B Sutton           ssutton@lathropgage.com
aty         Stuart W Lapp          slapp@stibbsco.com
aty         Susan Mathews           smathews@bakerdonelson.com
aty         Thomas D Walker              twalker@walkerlawpc.com
aty         William F. Davis          daviswf@nmbankruptcy.com
aty         William L Lutz          wlutz@qwestoffice.net
                                                                                                             TOTAL: 42

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          LAS UVAS VALLEY DAIRIES               HCR Box 400         Hatch, NM 87937
acc         Gary Genske       c/o Genske, Mulder & Company, LLP
acc         Mike Converse        c/o Genske, Mulder & Company, LLP
cr          Hi Pro Feeds      PO Box 675032         Dallas, TX 75267
cr          Columbus Electric Cooperative, Inc.     c/o Atty J. Keith Russell     PO Drawer 1158       Deming, NM 88031
br          Shannon Killingsworth       Caprock Farm and Ranch Realty, LLC         1368 Snow Rd       Las Cruces, NM
            88005
cr          Guadalupe N. Ramos         PO Box 612        Lordsburg, NM 88045
cr          David A. Ramos        PO Box 612        Lordsburg, NM 88045
ptnr        Frances O Horton        HC 31 Box 400        Hatch, NM 87937
ptnr        Dean L Horton        HC 31 Box 400        Hatch, NM 87937
op          Scott P. Tripp     725 South 250 East        Richmond, UT 84333
cr          Madero Dairy Systems        12236 Cutten Road        Houston, TX 77066−1810
cr          Alta Genetics USA, Inc.      N8350 High Road          PO Box 437       Watertown, WI 53094
cr          Taxation and Revenue Department of the State of New Mexico        PO Box 8575      Albuquerque, NM
            87198−8575
aty         Jordan A. Kroop       2901 N. Central Ave., Suite 2000      Phoenix, AZ 85012
     Case 17-12356-t11              Doc 603-1
                                        597-1         Filed 10/02/20
                                                            09/18/20          Entered 10/02/20
                                                                                      09/18/20 13:43:39
                                                                                               15:26:32 Page 2
                                                                                                             1 of 3
                                                                                                                  2
             Case 2:20-cv-01014-JB-KK Document 1-1 Filed 10/05/20 Page 6 of 21
cr        Nathan Segal & Company, Inc.         4635 Southwest Freeway #350        Houston, TX 77027
op        Brent King       c/o GlassRatner Advisory & Capital Group        2300 Main Street Suite 900       Kansas City,
          MO 64108
br        JT Haynes        Triangle National, LLC       7669 Canyon Dr.       Amarillo, TX 79110
br        Marc Schuil       Schuil & Associates, Inc.       5020 W. Mineral King Avenue        Visalia, CA 93291
cr        Fair Harbor Capital, LLc       PO Box 237037         New York, NY 10023
aty       Vitus Nutrition       PO Box 738        Turlock, CA 95381
aty       Barry Andrew Chatz         Saul Ewing Arnstein & Lehr LLP        161 N. Clark Street      Suite
          4200        Chicago, IL 60601
aty       Jordan A. Kroop        Perkins Coie LLP       2901 N Central Avenue        Suite 2000        Phoenix, AZ 85012
aty       Sean Williams        Saul Ewing Arnstein & Lehr LLP        161 North Clark Street       Suite 4200      Chicago,
          IL 60601
                                                                                                               TOTAL: 24




      Case 17-12356-t11         Doc 603-1
                                    597-1         Filed 10/02/20
                                                        09/18/20         Entered 10/02/20
                                                                                 09/18/20 13:43:39
                                                                                          15:26:32 Page 3
                                                                                                        2 of 3
                                                                                                             2
          Case 2:20-cv-01014-JB-KK Document 1-1 Filed 10/05/20 Page 7 of 21




                            UNITED STATES BANKRUPTCY COURT

                                   DISTRICT OF NEW MEXICO

 In re:

 LAS UVAS VALLEY DAIRIES,                                             Case No. 17-12356-t11

          Debtor.

                                                 OPINION

          Before the Court are Doña Ana County’s motion to amend its proof of claim and

 application for an administrative expense. Both relate to 2016-2018 personal property taxes

 assessed on cattle. Robert Marcus, the successor liquidating trustee in this bankruptcy case,

 objected to the motion/application. The Court took the matter under advisement after oral

 argument. Being sufficiently advised, the Court finds that the motion/application should be denied.

                                            I.      FACTS

          For the limited purpose of ruling on the motion/application, the Court finds:1

          In New Mexico, assessment and collection of property taxes occur at the county level. See

 NMSA §§ 7-38-35 and 36. While most personal property is not taxed in New Mexico, cattle are.

 The tax year is the calendar year. Cattle located in New Mexico are valued for tax purposes every

 year on January 1. For any tax year, half the tax is due November 10 of that year and the other half

 is due the following April 10.

          Debtor operated a dairy in Doña Ana County, New Mexico. It filed this chapter 11 case on



 1
   The Court takes judicial notice of its docket in this case. See Gee v. Pacheco, 627 F.3d 1178,
 1191 (10th Cir. 2010) (“We take judicial notice of court records in the underlying proceedings.”);
 United States v. Ahidley, 486 F.3d 1184, 1192 n.5 (10th Cir. 2007) (“[W]e may exercise our
 discretion to take judicial notice of publicly-filed records in our court and certain other courts
 concerning matters that bear directly upon the disposition of the case at hand.”) As explained in
 greater detail infra, the majority of the Court’s facts are derived from uncontested affidavits filed
 by the parties which have been incorporated by reference in subsequent pleadings.


Case
 Case17-12356-t11
      17-12356-t11 Doc
                    Doc603-2
                        596 Filed
                             Filed09/18/20
                                   10/02/20 Entered
                                             Entered09/18/20
                                                     10/02/2015:24:41
                                                              13:43:39Page
                                                                       Page11ofof13
                                                                                  15
        Case 2:20-cv-01014-JB-KK Document 1-1 Filed 10/05/20 Page 8 of 21




 September 15, 2017. The County received notice of the filing by September 19, 2017. It promptly

 suspended billing and collection activity on all of the Debtor’s real and personal property tax

 accounts.

        Debtor filed schedules on October 4, 2017. Debtor’s Schedule D listed the County as a

 secured creditor, with a “Tax Lien on all property in Dona Ana,” securing a debt of $216,975.10.

        The County filed a secured proof of claim for $234,816.03 on October 18, 2017. “Real

 Property” was the stated basis for the claim, for taxes owed under § 507(a)(8).2 The proof of claim

 includes 27 pages of real property tax bills for 2016 and 2017. Each bill is for a separate parcel of

 real estate. There is no indication that the proof of claim was an estimate. The claim does not

 mention personal property taxes.

        Debtor gave notice to the County and other creditors of a claims bar date. The claims bar

 date was January 3, 2018, for general creditors and March 14, 2018, for governmental units like

 the County.

        Debtor was not able to reorganize. In June 2018 the Unsecured Creditors Committee and

 Debtor’s two largest secured creditors, Production Credit Association of Southern New Mexico

 and Metropolitan Life Insurance Company (“MetLife”), filed a plan of liquidation. The plan

 provided for the sale of Debtor’s assets and the distribution of net proceeds to creditors in

 accordance with the Bankruptcy Code priority scheme, except that unsecured creditors were

 guaranteed at least $1,000,000. The Court confirmed the plan on June 14, 2018. Article V of the

 plan, as amended by the confirmation order, set a deadline of June 29, 2018, for parties to file

 administrative expense claims.3


 2
   All statutory references are to 11 U.S.C. unless otherwise indicated.
 3
   It is not clear the County received notice of the confirmation order, which set a shorter deadline
 for filing administrative expense claims (15 days after confirmation) than the plan (93 days after
 confirmation). The County did not file an administrative expense claim by either deadline.


                                       -2-
Case
 Case17-12356-t11
      17-12356-t11 Doc
                    Doc603-2
                        596 Filed
                             Filed09/18/20
                                   10/02/20 Entered
                                             Entered09/18/20
                                                     10/02/2015:24:41
                                                              13:43:39Page
                                                                       Page22ofof13
                                                                                  15
        Case 2:20-cv-01014-JB-KK Document 1-1 Filed 10/05/20 Page 9 of 21




        Under the plan, a liquidating trustee was appointed and charged with selling estate assets

 and distributing the net proceeds to creditors. Robert Marcus is the successor liquidating trustee.

 Marcus sold nearly all of the Debtor’s personal property, including the dairy herd, in the summer

 of 2018. The Court entered a final decree closing the case on July 27, 2018.

        Marcus sold Debtor’s real estate in March 2019 and paid all real property taxes, interest,

 and penalties to the County ($339,611.59). Shortly thereafter, the County notified Marcus by email

 that Debtor still owed personal property taxes assessed on the dairy herd. The email is not in the

 record and the County did not file a claim or seek relief from the Court at that time.

        After the real estate was sold, Marcus negotiated with MetLife to settle a number of

 disputes. On May 3, 2019, Marcus filed a motion to approve a settlement with MetLife. Under the

 deal, MetLife agreed to accept $7,840,081, leaving an unsecured claim of $6,481,297. The

 settlement was approved on July 24, 2019. Marcus asserts that, had the County timely filed its

 claims for 2016-2018 personal property taxes, the claim would have materially affected the

 MetLife settlement.

        On November 22, 2019, Marcus filed a partial objection to the County’s proof of claim,

 asserting that the claim had been paid except for $8,877.22. Marcus asked for the Court to declare

 that the estate owed the County $8,877.22 or less. The County responded that it was still owed

 substantial personal property taxes assessed on the dairy herd. The parties filed cross motions for

 summary judgment on the issue, with the County arguing, essentially, that it should be allowed to

 assert claims against the liquidating trust for all unpaid personal property taxes.

        After reviewing the pleadings and the accompanying affidavits, the Court determined that

 proper procedure was for the County to seek permission to amend its proof of claim and/or apply

 for an administrative expense. The County filed the motion/application on June 12, 2020; Marcus




                                       -3-
Case
 Case17-12356-t11
      17-12356-t11 Doc
                    Doc603-2
                        596 Filed
                             Filed09/18/20
                                   10/02/20 Entered
                                             Entered09/18/20
                                                     10/02/2015:24:41
                                                              13:43:39Page
                                                                       Page33ofof13
                                                                                  15
        Case 2:20-cv-01014-JB-KK Document 1-1 Filed 10/05/20 Page 10 of 21




 timely objected. Both rely on previously filed affidavits. The Court held a hearing on the

 motion/application on August 6, 2020. The parties made legal arguments and agreed that an

 evidentiary hearing was unnecessary.

        The County seeks to assert claims for the following personal property taxes on Debtor’s

 dairy herd that were not part of its proof of claim:

                 Year                                   Amount
                 2016                                   $ 11,274.07
                 2017                                   $323,681.57
                 2018                                   $153,402.49
                 Total                                  $488,358.13

        There is no dispute that the 2016 taxes are prepetition, nor that the 2018 taxes are

 postpetition. The County argues, however, that the 2017 tax is a postpetition administrative

 expense, while Marcus asserts it is a prepetition claim.

                                        II.     DISCUSSION

 A.     The 2017 Personal Property Tax is a Prepetition Claim.

        “The [Bankruptcy] Code does not define when taxes are incurred[,]…[but m]any courts

 have found that a tax is incurred when it accrues and becomes a fixed liability.” 4 Collier on

 Bankruptcy, ¶ 503.07[1]; see also In re Sunnyside Coal Co., 146 F.3d 1273, 1278 (10th Cir. 1998)

 (“Although the Bankruptcy Code does not define the term ‘incurred,’ the Circuits addressing the

 issue have uniformly held a tax is incurred when it accrues”); In re Bayly Corp., 163 F.3d 1205,

 1208–09 (10th Cir. 1998) (“If a debtor becomes liable to a claimant before the bankruptcy petition

 is filed, but the liability is contingent on the occurrence of some future event, the claim to recover

 that debt is treated as a pre-petition claim even if the condition does not occur and the right to

 payment does not arise until after the bankruptcy petition is filed.”); In re Roberts, 2020 WL

 5531508, at *5 (Bankr. D.N.M.) (discussing various tests used to determine whether a debt is pre-




                                       -4-
Case
 Case17-12356-t11
      17-12356-t11 Doc
                    Doc603-2
                        596 Filed
                             Filed09/18/20
                                   10/02/20 Entered
                                             Entered09/18/20
                                                     10/02/2015:24:41
                                                              13:43:39Page
                                                                       Page44ofof13
                                                                                  15
        Case 2:20-cv-01014-JB-KK Document 1-1 Filed 10/05/20 Page 11 of 21




 or postpetition.

        “When the tax is a state tax, state law will determine when the tax is incurred[, but t]he

 time of assessment or payment may not necessarily be equivalent to the time the tax is ‘incurred.’”

 4 Collier, ¶ 503.07[1].

        The New Mexico tax code does not define “incur” or “accrue,” nor does state case law

 clarify the question. However, NMSA § 7-38-47 provides:

        Property taxes imposed are the personal obligation of the person owning the
        property on the date on which the property was subject to valuation for property
        taxation purposes….The sale or transfer of property after its valuation date does not
        relieve the former owner of personal liability for the property taxes imposed for
        that tax year.

        The valuation date for the dairy herd was January 1. NMSA § 7-36-21. The Debtor

 therefore became liable for the 2017 property tax on cattle on January 1, 2017. Like the game of

 “hot potato,” whoever happens to own taxable New Mexico property on January 1 owes the

 property tax for that year.

        The County probably is correct that the 2017 personal property taxes were contingent

 and/or unliquidated on the petition date, but that is irrelevant; the issue is when Debtor became

 liable to pay the tax. NMSA §§ 7-36-21 and 7-38-47 make clear that Debtor’s liability for 2017

 personal property taxes accrued on January 1, 2017. The liability is a prepetition claim, not a

 postpetition administrative expense.

 B.     Law on Amending a Claim After the Bar Date.

        The County asks that, if the 2017 personal property tax is a prepetition claim, it be allowed

 to amend its proof of claim to include the tax. The Tenth Circuit has developed a body of case law

 on post-bar date claim amendments. The main points are:

        •       Discretion. The bankruptcy court’s decision whether to allow an amended proof of




                                       -5-
Case
 Case17-12356-t11
      17-12356-t11 Doc
                    Doc603-2
                        596 Filed
                             Filed09/18/20
                                   10/02/20 Entered
                                             Entered09/18/20
                                                     10/02/2015:24:41
                                                              13:43:39Page
                                                                       Page55ofof13
                                                                                  15
         Case 2:20-cv-01014-JB-KK Document 1-1 Filed 10/05/20 Page 12 of 21




 claim is reviewable under an abuse of discretion standard. In re Tanaka Bros. Farms, Inc., 36 F.3d

 996, 998 (10th Cir. 1994), citing In re Unioil, Inc., 962 F.2d 988, 992 (10th Cir. 1992).

          •       The general rule. Ordinarily, “amendment of a proof of claim is freely permitted so

 long as the claim initially provided adequate notice of the existence, nature, and amount of the

 claim as well as the creditor’s intent to hold the estate liable.” Unioil, 962 F.2d at 992; Tanaka

 Bros., 36 F.3d at 998 (quoting Unioil). Leave to amend should be “freely allowed where the

 purpose is to cure a defect in the claim as originally filed, to describe the claim with greater

 particularity or to plead a new theory of recovery on the facts set forth in the original claim.”

 LeaseAmerica Corp. v. Eckel, 710 F.2d 1470, 1473 (10th Cir. 1983) (quoting Matter of

 Commonwealth Corp., 617 F.2d 415, 420 (5th Cir. 1980)); see Unioil, 962 F.2d at 993 (quoting

 LeaseAmerica); Tanaka Bros., 36 F.3d at 998 (same). If the content of a proof of claim is unaltered,

 an amendment should be allowed. Unioil, 962 F.2d at 992.

          •       Factors to consider. Factors to consider when deciding whether to allow a claim to

 be amended after the bar date include:

          (1) Whether the parties or creditors relied on the initial claim, or whether they had
              reason to know subsequent proofs of claim would follow pending the
              completion of the audit;
          (2) Whether other creditors would receive a windfall to which they are not entitled
              on the merits by the Court not allowing this amendment to the proof of claim;
          (3) Whether the movant intentionally or negligently delayed in filing its amended
              claim;
          (4) The justification, if any, for the failure to request the timely extension of the bar
              date; and
          (5) Any other general equitable considerations.

 Tanaka Bros., 36 F.3d at 998–99 (with alterations) (quoting In re Oasis Petroleum Corp, 130 B.R.

 89, 92 (Bankr. C.D. Cal. 1991) and In re Miss Glamour Coat Co., Inc., 1980 WL 1668, at *5

 (S.D.N.Y.)). Courts have also considered whether the initial claim was designated as an estimate,4

 4
     See Tanaka Bros., 36 F.3d at 1000 (designating a claim as an estimate puts the trustee and


                                       -6-
Case
 Case17-12356-t11
      17-12356-t11 Doc
                    Doc603-2
                        596 Filed
                             Filed09/18/20
                                   10/02/20 Entered
                                             Entered09/18/20
                                                     10/02/2015:24:41
                                                              13:43:39Page
                                                                       Page66ofof13
                                                                                  15
        Case 2:20-cv-01014-JB-KK Document 1-1 Filed 10/05/20 Page 13 of 21




 the relative size of the proposed increase,5 and whether a plan had been confirmed.6

        •       New claims not allowed. Courts “should not allow truly new claims to proceed

 under the guise of amendment.” Unioil, 962 F.2d at 992 (citing Int’l Horizons, 751 F.2d at 1216–

 17); Limited Gaming, 213 B.R. at 376 (quoting Unioil); Easy Street, 2011 WL 1618843, ¶ 2

 (same).7

 C.     The County’s Proposed Amended Claim is a New Claim, Which Cannot be Filed After the
        Bar Date.

        1.      The claim is a new claim. The County’s original claim was a secured claim8 for real




 creditors on notice that the claim amount could change); Easy Street Holding, LLC, 2011 WL
 1618843, ¶ 2 (Bankr. D. Utah) (“courts in this circuit have only permitted substantive claim
 amendments post-bar date when the claimant initially provided adequate notice that its claim was
 subject to amendment.”); In re Stauffer, 378 B.R. 340, 350–51 (Bankr. D. Utah 2007) (denying
 amendment of a claim that did not state it was an estimate); In re Limited Gaming of America, Inc.,
 213 B.R. 369, 374–75 (Bankr. N.D. Okla. 1997) (same).
 5
   Stauffer, 378 B.R. at 350 (“[T]o be within the scope of a permissible amendment, the second
 claim should not only be of the same nature as the first but also reasonably within the amount to
 which the first claim provided notice.”) (quoting In re AM Int'l, Inc., 67 B.R. 79, 82 (N.D. Ill.
 1986) (citing In re Int’l Horizons, Inc., 751 F.2d 1213, 1217–18 (11th Cir. 1985))); see also Tanaka
 Bros., 36 F.3d at 1000; Limited Gaming, 213 B.R. at 373–75.
 6
   Although this factor is not emphasized in the Tenth Circuit, the Court agrees with courts
 elsewhere that post-confirmation claim amendments should rarely be allowed. See, e.g., Holstein
 v. Brill, 987 F.2d 1268, 1270 (7th Cir. 1993) (post-confirmation, amendments “should be allowed
 only for compelling reasons”); In re Winn-Dixie Stores, Inc., 639 F.3d 1053, 1056–57 (11th Cir.
 2011) (“Therefore, we hold that post-confirmation amendment—while not prohibited—is not
 favored, and only the most compelling circumstances justify it.”). This is because “[c]onfirmation
 of a chapter 11 plan is the equivalent of a final judgment in ordinary civil litigation” and is entitled
 to res judicata effect. In re New River Shipyard, Inc, 355 B.R. 894, 909, 912 (Bankr. S.D. Fla.
 2006); see generally Federal Practice and Procedure (Wright & Miller) § 4470.3, n.36 (noting
 the res judicata effect of a confirmed plan). “The creditor’s pre-confirmation claim is subsumed in
 and replaced by the new contract created by the confirmed plan.” New River Shipyard, 355 B.R.
 at 912; In re Benjamin Coal Co., 978 F.2d 823, 827 (3d. Cir. 1992) (“However, once the
 reorganization plan is approved by the bankruptcy court, each claimant gets a ‘new’ claim, based
 upon whatever treatment is accorded to it in the plan itself.”).
 7
   Courts have held that taxes owed for each taxable year can constitute separate claims. See In re
 Sunwest Hotel Corp., 1998 WL 982905, at *9 (D. Kan.); Limited Gaming, 213 B.R. at 373.
 8
   See N.M.S.A. § 7-38-48(A) (Property taxes are a first lien against real property from January 1).


                                       -7-
Case
 Case17-12356-t11
      17-12356-t11 Doc
                    Doc603-2
                        596 Filed
                             Filed09/18/20
                                   10/02/20 Entered
                                             Entered09/18/20
                                                     10/02/2015:24:41
                                                              13:43:39Page
                                                                       Page77ofof13
                                                                                  15
        Case 2:20-cv-01014-JB-KK Document 1-1 Filed 10/05/20 Page 14 of 21




 property taxes.9 As the County had a first lien on the taxed property, there was no question it would

 be paid when the real property was sold. That is what happened. Debtor’s unsecured creditors

 never had to worry about the County’s proof of claim.

        The County now wishes to file an unsecured10 priority11 claim for $334,955.64. Changing

 an unsecured claim to a secured claim is tantamount to filing a new claim, and should not be

 permitted after the bar date. See, e.g., In re Nat’l Merch. Co., Inc., 206 B.R. 993, 999 (Bankr. M.D.

 Fla. 1997); In re Brown, 159 B.R. 710, 714–15 (Bankr. D.N.J. 1993); see also In re Alliance

 Operating Corp., 60 F.3d 1174, 1175 (5th Cir. 1995) (changing a claim from general unsecured to

 priority is not permitted after the bar date); In re Walls & All, Inc., 127 B.R. 115, 118 (W.D. Pa.

 1991) (same); In re Metro Transp. Co., 117 B.R. 143, 148 (Bankr. E.D. Pa. 1990) (same). Here,

 the County not only wants to change the nature of the claim from secured to unsecured priority, it

 wants to substitute a large unpaid priority claim for a paid secured claim. The two claims have

 nothing in common except that they are both for property taxes. Because the claims are so different,

 the Court concludes that the proposed claim for unpaid personal property taxes is a new claim.

        2.      There are no “excusable neglect” grounds to extend the bar date. As the County

 seeks to file a new claim after the bar date, the analysis is governed by Fed. R. Bankr. P. 9006(b)(1),

 not the claim amendment law cited above. In relevant part, Rule 9006(b)(1) provides: “when an

 act is required or allowed to be done at or within a specified period . . . the court for cause shown

 may at any time . . . permit the act to be done where the failure to act was the result of excusable



 9
   The Court has carefully reviewed the claim and its attachments and cannot find any mention of
 an unsecured priority claim for personal property taxes.
 10
    Nothing in the New Mexico property tax statutes give counties a lien on personal property to
 secure payment of personal property taxes. Rather, §§ 7-38-53 through 59 give county treasurers
 the right to issue demand warrants for delinquent taxes, seize the subject personal property, and
 sell it.
 11
    § 507(a)(8)(B).


                                       -8-
Case
 Case17-12356-t11
      17-12356-t11 Doc
                    Doc603-2
                        596 Filed
                             Filed09/18/20
                                   10/02/20 Entered
                                             Entered09/18/20
                                                     10/02/2015:24:41
                                                              13:43:39Page
                                                                       Page88ofof13
                                                                                  15
       Case 2:20-cv-01014-JB-KK Document 1-1 Filed 10/05/20 Page 15 of 21




 neglect.”

        In Pioneer Inv. Services Co. v. Brunswick Associates Ltd. Partnership, 507 U.S. 380, 395

 (1993), the Supreme Court weighed the following factors to determine when neglect is excusable:

        (1) The danger of prejudice to the non-moving party;
        (2) The length of delay and its potential impact on judicial proceedings;
        (3) The reason for delay, including whether it was within the reasonable control of
            the movant; and
        (4) Whether the movant acted in good faith.

 Id. (with alterations); see also In re Wooten, 2020 WL 4462919, at **4–5 (Bankr. D.N.M.)

 (weighing the factors); In re Franco, 2019 WL 1207862, at **5–6 (Bankr. D.N.M.) (same,

 assigning the most weight to the third factor). The Court weighs the Pioneer factors as follows:

  Factor                  Discussion
  The danger of           This factor weighs against the County. A plan has been confirmed in
  prejudice to the        this case, partially in reliance on the claims filed. Creditors would be
  nonmoving parties.      prejudiced if the Court were to allow a large new claim to be filed post-
                          confirmation. Similarly, Marcus negotiated his settlement with MetLife
                          based on claims filed. Injecting a new $334,955.64 priority claim at
                          this late date would be prejudicial.
  The length of the       The County did not tell Marcus about its failure to file a claim for a
  delay and the           year after the bar date. It did not file the motion to amend for another
  potential impact on     15 months.
  judicial proceedings.
  The reason for the      The County was aware of the Debtor’s bankruptcy from the beginning.
  delay and whether it    It was listed as a creditor in the Debtor’s schedules. It filed a proof of
  was within the          claim about a month after the petition date. The County has never
  reasonable control of   given any reason for its failure to file a claim for personal property
  the County.             taxes. The reason appears to be negligence.
  Whether the County      The County acted in good faith.
  acted in good faith.

        Overall, the Pioneer factors weigh against allowing the County to file its late priority claim

 for nearly $335,000.

 D.     Even if the Claim Was Not New, the Motion to Amend Should be Denied.

        Assuming arguendo that what the County proposes is an amendment rather than a new

 claim, the Court weighs the Tanaka Bros. factors thusly:


                                       -9-
Case
 Case17-12356-t11
      17-12356-t11 Doc
                    Doc603-2
                        596 Filed
                             Filed09/18/20
                                   10/02/20 Entered
                                             Entered09/18/20
                                                     10/02/2015:24:41
                                                              13:43:39Page
                                                                       Page99ofof13
                                                                                  15
        Case 2:20-cv-01014-JB-KK Document 1-1 Filed 10/05/20 Page 16 of 21




  Factor                  Discussion
  Reliance on the         Creditors relied on the filed claims when deciding whether to accept the
  initial claim.          liquidating plan. The County’s initial claim was not labeled an estimate.
                          Had the County filed an unsecured priority claim for $334,955.64,
                          creditors would have negotiated and/or voted differently. The plan
                          proponents might have proposed a different treatment for unsecured
                          creditors. Finally, Marcus would have negotiated a different deal with
                          MetLife.
  Unentitled windfall     It is impossible to know if denial of the County’s motion to amend
  to other creditors.     would create a windfall for creditors. As Marcus points out, had the
                          County filed its claim timely, he would have negotiated differently with
                          MetLife. Perhaps unsecured creditors would have gotten the same under
                          that hypothetical negotiation. As the courts did in Limited Gaming, 213
                          B.R. at 375 and Easy Street, 2011 WL 1618843, ¶ 11, the Court gives
                          little weight to this factor.
  Whether the             The County did not delay intentionally and had nothing to gain by doing
  creditor delayed        so. The delay was due to negligence.
  intentionally or
  negligently.
  Justification for the   The County has offered no justification for the delay. It knew about the
  failure to request      case and filed a secured claim for real property taxes, but failed to file
  timely extension of     an unsecured claim for personal property taxes.
  the bar date.
  Any other general       The County was dilatory once it realized it had not filed a claim for
  equitable               2016 and 2017 personal property taxes. It should have filed a motion to
  considerations.         amend in March 2019. Instead, the County forced Marcus to object to
                          its proof of claim and did not formally file a motion to amend until June
                          2020. Moreover, the County wants to amend its claim after confirmation
                          of a chapter 11 plan. Given these circumstances, there is no compelling
                          reason to allow a post-confirmation amendment, and a number of good
                          reasons not to.

 The Tanaka Bros. factors weigh heavily against allowing the County to amend its proof of claim.

 E.     The County May Not File an Administrative Expense Claim for the 2018 Taxes.

        Although the 2016 and 2017 personal property taxes are prepetition claims, there is no

 question that the 2018 personal property tax liability accrued postpetition. The confirmed plan set

 a deadline for filing administrative expense claims, including tax claims, which the County did not

 meet. Article V of the plan provides that administrative expense claims filed after the deadline are

 “forever barred and discharged.”



                                      -10-
Case
Case17-12356-t11
     17-12356-t11 Doc
                  Doc596
                      603-2Filed
                              Filed
                                 09/18/20
                                    10/02/20Entered
                                              Entered
                                                    09/18/20
                                                      10/02/20
                                                             15:24:41
                                                               13:43:39
                                                                      Page
                                                                        Page
                                                                           1010
                                                                             of 13
                                                                                of
                                       15
       Case 2:20-cv-01014-JB-KK Document 1-1 Filed 10/05/20 Page 17 of 21




        Relying on § 503(b)(1)(D), the County argues that it is excused from any administrative

 expense filing requirement or deadline. Section 503(b)(1)(D) provides:

        Notwithstanding the requirement of subsection (a),12 a governmental unit shall not
        be required to file a request for the payment of an expense described in
        subparagraph (B)13 or (C),14 as a condition of its being an allowed administrative
        expense.

 The confirmed plan provision conflicts with § 503(b)(1)(D). Unsurprisingly, Marcus argues that

 the confirmed plan controls, while the County counters that the Court must ignore the confirmed

 plan and follow § 503(b)(1)(D).

        The Supreme Court has shown courts what to do when the terms of a confirmed plan

 conflict with the Bankruptcy Code. In United Student Aid Funds, Inc. v. Espinosa, 559 U.S. 260

 (2010), the Supreme Court considered a confirmed chapter 13 plan that discharged a student loan

 debt, despite the fact that the Bankruptcy Code prohibits the discharge without an adversary

 proceeding judgment of “undue hardship.” The Supreme Court held that even though the plan

 violated the Code, the confirmation order was res judicata and bound the student loan creditor:

        Where, as here, a party is notified of a plan’s contents and fails to object to
        confirmation of the plan before the time for appeal expires, that party has been
        afforded a full and fair opportunity to litigate, and the party’s failure to avail itself
        of that opportunity will not justify [ ] relief.

 Id. at 276. In short, the Supreme Court held that a properly noticed and confirmed plan is binding

 on the noticed parties even if the plan contains provisions contrary to the Bankruptcy Code.

        Here, Article V of the plan required all administrative expense claimants to file claim

 notices. There is no exception for governmental units. The County received the proposed plan and

 disclosure statement and did not object. To the extent Article V is contrary to § 503(b)(1)(D),



 12
    Allowing “[a]n entity” to “timely file a request for payment of an administrative expense.”
 13
    In general, postpetition taxes.
 14
    In general, fines or penalties relating to postpetition taxes.


                                      -11-
Case
Case17-12356-t11
     17-12356-t11 Doc
                  Doc596
                      603-2Filed
                              Filed
                                 09/18/20
                                    10/02/20Entered
                                              Entered
                                                    09/18/20
                                                      10/02/20
                                                             15:24:41
                                                               13:43:39
                                                                      Page
                                                                        Page
                                                                           1111
                                                                             of 13
                                                                                of
                                       15
        Case 2:20-cv-01014-JB-KK Document 1-1 Filed 10/05/20 Page 18 of 21




 Espinosa teaches that the confirmed plan controls.15 Because the County did not file a notice of an

 administrative expense claim by the deadline, its claim is “barred and discharged.”16

         The County also argues that other provisions in the confirmed plan obligate Marcus to pay

 postpetition taxes. The Court has reviewed the provisions the County relies upon and concludes

 that they do not override the central requirement that administrative expense claims be paid only

 if notices are timely filed.

         Finally, the County argues that 28 U.S.C. § 960(a) requires Marcus to pay the postpetition

 taxes.17 Assuming without deciding that Marcus comes within the terms of the statute, the Court

 concludes that he was required to pay pre- and postpetition taxes, but only if the taxing authorities

 gave him timely notice of the taxes due, per the confirmed plan. To the extent 28 U.S.C. § 960(a)

 conflicts with the confirmed plan, the plan controls.18



                                        III.    CONCLUSION

         The County seeks leave to tardily amend its proof of claim, tardily apply for payment of



 15
    The County’s reliance on Collins v. Tenn. Dept. of Rev., 555 B.R. 670 (W.D. Tenn. 2016), is
 misplaced because Collins did not address Espinosa.
 16
    At least two potential problems can arise if governmental units do not timely notify debtors or
 plan proponents of postpetition tax claims and/or object to plan provisions affecting their interests.
 First, their claims could get discharged on plan confirmation, see § 1141(d)(1), in which case
 enforcing their rights under § 503(b)(1)(D) would be futile. Second, they could be bound by plan
 terms limiting their collection rights. See, e.g., In re Abraham Petroleum Corp., 2012 WL
 2501130, at **4–5 (Bankr. D.P.R.) (taxing authority prevented from filing post-confirmation liens
 on property under the terms of a confirmed plan). Thus, even if § 503(b)(1)(D) is not directly pre-
 empted by a proposed plan, a taxing authority should file an administrative expense claim promptly
 and object to plan provisions as needed.
 17
    The statute provides: “[a]ny officers and agents conducting any business under authority of a
 United States court shall be subject to all Federal, State and local taxes applicable to such business
 to the same extent as if it were conducted by an individual or corporation.”
 18
    Marcus is not the Debtor and cannot be expected to know about Debtor’s post-petition expenses
 and liabilities, tax or otherwise. It is reasonable to allow him to rely on filed administrative expense
 claims rather than forcing him to investigate all potential postpetition liabilities.


                                      -12-
Case
Case17-12356-t11
     17-12356-t11 Doc
                  Doc596
                      603-2Filed
                              Filed
                                 09/18/20
                                    10/02/20Entered
                                              Entered
                                                    09/18/20
                                                      10/02/20
                                                             15:24:41
                                                               13:43:39
                                                                      Page
                                                                        Page
                                                                           1212
                                                                             of 13
                                                                                of
                                       15
       Case 2:20-cv-01014-JB-KK Document 1-1 Filed 10/05/20 Page 19 of 21




 an administrative expense, or both. The proposed claim amendment is really a new claim, however,

 and the County did not show the excusable neglect needed to file a very late claim. Alternatively,

 equitable factors weigh heavily against allowing the County to file an amended claim long after

 the bar date and plan confirmation. Finally, the County may not file an administrative expense

 application so far past the deadline set by the confirmed plan, § 503(b)(1)(D) notwithstanding. The

 Court will enter a separate order denying the motion/application.




                                              __________________________________________
                                              Hon. David T. Thuma
                                              United States Bankruptcy Court

 Entered: September 18, 2020

 Copies to: counsel of record




                                      -13-
Case
Case17-12356-t11
     17-12356-t11 Doc
                  Doc596
                      603-2Filed
                              Filed
                                 09/18/20
                                    10/02/20Entered
                                              Entered
                                                    09/18/20
                                                      10/02/20
                                                             15:24:41
                                                               13:43:39
                                                                      Page
                                                                        Page
                                                                           1313
                                                                             of 13
                                                                                of
                                       15
                Case 2:20-cv-01014-JB-KK Document 1-1 Filed 10/05/20 Page 20 of 21

                                                      Notice Recipients
District/Off: 1084−1                       User: admin                             Date Created: 9/18/2020
Case: 17−12356−t11                         Form ID: pdfor1                         Total: 68


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
fa          Alan Myers
op          Jonathan W. Joy
                                                                                                             TOTAL: 2

Recipients of Notice of Electronic Filing:
ust         United States Trustee            ustpregion20.aq.ecf@usdoj.gov
cr          Edwin J Rambuski              edwin@rambuskilaw.com
aty         Alice Nystel Page           Alice.N.Page@usdoj.gov
aty         Bonnie P. Bassan           bonniebassan@askewmazelfirm.com
aty         Bryan W Thomason               bthomason@thomasonlaw.net
aty         Charles R. Hughson             crhughso@rodey.com
aty         Christopher M Gatton             chris@giddenslaw.com
aty         Christopher S. Naveja             christopher.naveja@saul.com
aty         Clifford C Gramer, Jr            cliffordgramerlaw@gmail.com
aty         Daniel A. White          dwhite@askewwhite.com
aty         Daniel J Behles         dbehles@askewwhite.com
aty         David A Grammer, III              david@grammerlawoffices.com
aty         David P Lutz         dplutz@qwestoffice.net
aty         Dax D. Voss          dvoss@lubbocklawfirm.com
aty         Douglas R Vadnais             drv@modrall.com
aty         Edward Alexander Mazel                ed@lawmazel.com
aty         Fred Kennon          fredk@donaanacounty.org
aty         Gary A. Barnes          gbarnes@bakerdonelson.com
aty         George D Giddens, Jr             dave@giddenslaw.com
aty         George M Moore             gmoore@askewwhite.com
aty         Gerald R Velarde           velardepc@hotmail.com
aty         Jacqueline Ortiz         jortiz@askewmazelfirm.com
aty         James A Askew            jaskew@askewwhite.com
aty         James A Roggow             jaroggow@qwestoffice.net
aty         James C Jacobsen            jjacobsen@nmag.gov
aty         Jeff W Actkinson           jeffactkinson@amaonline.com
aty         Joel Alan Gaffney           jgaffney@nmbankruptcy.com
aty         Kevin Harvey Morse              kmorse@clarkhill.com
aty         Leonard K Martinez−Metzgar                leonard.martinez−metzgar@usdoj.gov
aty         Michael K Daniels             mike@mdanielslaw.com
aty         Nancy Long          email@longkomer.com
aty         Paul M Fish         pmfish@modrall.com
aty         R Trey Arvizu, III          trey@arvizulaw.com
aty         Rodney L Schlagel             rlschlagel@btblaw.com
aty         Scott Kent Brown, II            sbrown@lrrc.com
aty         Spencer Lewis Edelman               sle@modrall.com
aty         Stephen B Sutton           ssutton@lathropgage.com
aty         Stuart W Lapp          slapp@stibbsco.com
aty         Susan Mathews           smathews@bakerdonelson.com
aty         Thomas D Walker              twalker@walkerlawpc.com
aty         William F. Davis          daviswf@nmbankruptcy.com
aty         William L Lutz          wlutz@qwestoffice.net
                                                                                                             TOTAL: 42

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          LAS UVAS VALLEY DAIRIES               HCR Box 400         Hatch, NM 87937
acc         Gary Genske       c/o Genske, Mulder & Company, LLP
acc         Mike Converse        c/o Genske, Mulder & Company, LLP
cr          Hi Pro Feeds      PO Box 675032         Dallas, TX 75267
cr          Columbus Electric Cooperative, Inc.     c/o Atty J. Keith Russell     PO Drawer 1158       Deming, NM 88031
br          Shannon Killingsworth       Caprock Farm and Ranch Realty, LLC         1368 Snow Rd       Las Cruces, NM
            88005
cr          Guadalupe N. Ramos         PO Box 612        Lordsburg, NM 88045
cr          David A. Ramos        PO Box 612        Lordsburg, NM 88045
ptnr        Frances O Horton        HC 31 Box 400        Hatch, NM 87937
ptnr        Dean L Horton        HC 31 Box 400        Hatch, NM 87937
op          Scott P. Tripp     725 South 250 East        Richmond, UT 84333
cr          Madero Dairy Systems        12236 Cutten Road        Houston, TX 77066−1810
cr          Alta Genetics USA, Inc.      N8350 High Road          PO Box 437       Watertown, WI 53094
cr          Taxation and Revenue Department of the State of New Mexico        PO Box 8575      Albuquerque, NM
            87198−8575
aty         Jordan A. Kroop       2901 N. Central Ave., Suite 2000      Phoenix, AZ 85012
     Case
     Case 17-12356-t11
          17-12356-t11 Doc
                       Doc 596-1
                           603-2 Filed
                                 Filed 09/18/20
                                       10/02/20 Entered
                                                Entered 09/18/20
                                                        10/02/20 15:24:41
                                                                 13:43:39 Page
                                                                          Page 114ofof2
                                          15
             Case 2:20-cv-01014-JB-KK Document 1-1 Filed 10/05/20 Page 21 of 21
cr        Nathan Segal & Company, Inc.         4635 Southwest Freeway #350        Houston, TX 77027
op        Brent King       c/o GlassRatner Advisory & Capital Group        2300 Main Street Suite 900       Kansas City,
          MO 64108
br        JT Haynes        Triangle National, LLC       7669 Canyon Dr.       Amarillo, TX 79110
br        Marc Schuil       Schuil & Associates, Inc.       5020 W. Mineral King Avenue        Visalia, CA 93291
cr        Fair Harbor Capital, LLc       PO Box 237037         New York, NY 10023
aty       Vitus Nutrition       PO Box 738        Turlock, CA 95381
aty       Barry Andrew Chatz         Saul Ewing Arnstein & Lehr LLP        161 N. Clark Street      Suite
          4200        Chicago, IL 60601
aty       Jordan A. Kroop        Perkins Coie LLP       2901 N Central Avenue        Suite 2000        Phoenix, AZ 85012
aty       Sean Williams        Saul Ewing Arnstein & Lehr LLP        161 North Clark Street       Suite 4200      Chicago,
          IL 60601
                                                                                                               TOTAL: 24




      Case
      Case 17-12356-t11
           17-12356-t11 Doc
                        Doc 596-1
                            603-2 Filed
                                  Filed 09/18/20
                                        10/02/20 Entered
                                                 Entered 09/18/20
                                                         10/02/20 15:24:41
                                                                  13:43:39 Page
                                                                           Page 215ofof2
                                           15
